Exhibit 99.1 HYPERDYNAMICS CORPORATION (an Exploration Stage Company) Pro Forma Condensed Consolidated Balance Sheet (In Thousands except number of shares) March 31, 2010 Pro forma adjustments Pro forma March 31, 2010 ASSETS Current assets: Cash and cash Equivalents $ $ (a) $ Accounts receivable and other current assets Total current assets Property and equipment, net Oil and gas properties, using full cost method: Unevaluated properties excluded from amortization ) (b) 61 Deposits 64 64 $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities: Accounts payable and accrued expenses $ $ Accounts payable - seismic data Dividends payable - related party and other Short-term notes payable 17 17 Total current liabilities Warrant derivative liability Deferred rent 17 17 Total liabilities Shareholders equity: Convertible preferred stock, par value $0.001; stated value $1,000; 20,000,000 authorized Series A –3,000 shares issued and 1,945 shares outstanding - - Series B - 2,725 shares issued and 0 and 2,406 shares outstanding - - Common stock, $0.001 par value, 250,000,000 shares authorized; 95,824,131 shares issued and outstanding 96 96 Additional paid-in capital Accumulated deficit ) ) Deficit accumulated after reeentering exploration stage ) (c) ) Total shareholders equity Total liabilities and shareholders' equity $ $ Pro forma footnote explanations: (a) To record the receipt of the $19.6 million cash payment from Dana Petroleum (E&P) Limited as though received on March 31, 2010. (b) To credit unevaluated oil and gas properties for the proceeds received from Dana Petroleum (E&P) Limited. (c) To record the estimated gain of $2.998 million attributable to the portion of the payment received from Dana Petroleum (E&P) Limited in excess of the carrying value of the Company's unevaluated oil and gas properties.
